Exhibit 10.2

SHARE EXCHANGE AGREEMENT

This Share Exchange Agreement (this “Agreement”) is entered into effective as of
this 17th day of November, 2006, by and among Earth Biofuels, Inc., a Delaware
corporation (“Earth Biofuels”) and the undersigned shareholders (the
“Shareholders”) of Apollo LNG, Inc., a Texas corporation (“ALNG”).

RECITALS

WHEREAS, the Shareholders collectively own 24,019,608 shares of ALNG common
stock, constituting approximately 49% of the issued and outstanding shares of
ALNG common stock as of the date of this Agreement; and

WHEREAS, Earth Biofuels and the Shareholders desire to effect an exchange of all
of the ALNG shares collectively held by the Shareholders for shares of Earth
Biofuels common stock, as provided for herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the parties hereto agree as follows:

1.                                       Exchange of ALNG Shares for Earth
Biofuels Shares.

a.                                       On the terms and subject to the
conditions set forth in this Agreement, at the Closing (defined below), Earth
Biofuels shall issue to the Shareholders an aggregate of
nine-million-four-hundred-twenty-two-thousand-one-hundred-eleven (9,422,111)
shares of Earth Biofuels common stock, par value $0.001 per share (the “EBI
Shares”), in exchange for an aggregate of 24,019,608 shares of ALNG common
stock, par value $0.01 per share (the “ALNG Shares”) currently held by the
Shareholders.

b.                                      At the Closing, each Shareholder shall
deliver to Earth Biofuels the certificate(s) representing the ALNG Shares held
by such Shareholder, accompanied by an executed stock power in a form reasonably
satisfactory to Earth Biofuels.  The number of ALNG Shares to be delivered by
each Shareholder is set forth opposite each Shareholder’s name on Schedule 1.

c.                                       At the Closing, Earth Biofuels shall
deliver to each Shareholder a certificate, registered in the name of such
Shareholder, and representing such Shareholder’s allocable portion of the
aggregate EBI Shares to be exchanged pursuant to the terms of this Agreement.
 Each Shareholder’s allocable portion of the aggregate EBI Shares is set forth
opposite such Shareholder’s name on Schedule 1.

d.                                      The exchange contemplated by this
Agreement shall take place on the date of this Agreement (the “Closing”).

2.                                       Representations and Warranties of Earth
Biofuels.  Earth Biofuels hereby represents and warrants as follows:

a.                                       Earth Biofuels is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware.  Earth Biofuels has the corporate power and authority to own, use,
license, lease and operate its properties and to carry on its business as it is
now being conducted and as currently proposed to be conducted and is duly
qualified, licensed or admitted to do business and is in good standing in each
jurisdiction in which the ownership, use, licensing, leasing or operation of its
properties, or the conduct or nature of its business, makes such qualification,
licensing or admission necessary.

b.                                      Earth Biofuels has all requisite
corporate power and authority to enter into, execute and deliver this Agreement,
to consummate the transaction contemplated hereby, and to perform its
obligations hereunder.  The execution and delivery of this Agreement and the
consummation of the transaction contemplated hereby have been duly and validly
authorized by all necessary corporate action on the part of Earth Biofuels.
 This Agreement has been duly executed and delivered by Earth Biofuels.  This
Agreement constitutes a legal, valid and binding obligation of Earth

1


--------------------------------------------------------------------------------




Biofuels, enforceable against Earth Biofuels in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy and
insolvency laws, the rights of creditors generally, and general principles of
equity.

c.                                       The authorized equity securities of the
Earth Biofuels consists of 415,000,000 shares, consisting of 400,000,000 shares
common stock, par value of $0.001, and 15,000,000 shares of preferred stock, par
value of $0.001.  No third party has any right of first refusal, preemptive
right, right of participation, or any similar right to participate in the
transactions contemplated by this Agreement, which right has not been complied
with prior to the Closing.  The issuance and sale of the EBI Shares pursuant to
the terms of this Agreement will not (i) obligate Earth Biofuels to issue shares
of its common stock or other securities to any third party or (ii) result in a
right of any holder of Earth Biofuels common stock or any other Earth Biofuels
securities to adjust the exercise, conversion, exchange or reset price under
such securities.

d.                                      Earth Biofuels has filed all reports
required to be filed by it with the SEC under Section 13(a) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) since October 7, 2005
(collectively, the “SEC Reports”).  Each SEC Report (i) complied as to form in
all material respects with the requirements of the Exchange Act as of its filing
date, and (ii) did not at the time it was filed (or, if amended, supplemented or
superseded, then as of the date of the last such amendment, supplement or
superseding filing) contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements made therein, in light of the circumstances under which they
were made, not misleading.

e.                                       Except as is provided in the SEC
Reports, each of the financial statements (including, in each case, any notes
thereto) contained in the SEC Reports complied as to form in all material
respects with applicable accounting requirements, was prepared in accordance
with GAAP applied on a consistent basis throughout the periods indicated (except
as may be indicated in the notes thereto) and each presented fairly the
financial position of Earth Biofuels as of the respective dates thereof and the
results of operations and cash flows of Earth Biofuels for the respective
periods indicated therein, except as otherwise noted therein (subject, in the
case of unaudited statements, to normal year-end adjustments).

f.                                         When issued in accordance with this
Agreement, the EBI Shares will be duly authorized, validly issued, fully paid
and non-assessable and not subject to preemptive rights or similar contractual
rights granted by Earth Biofuels.  Upon receipt of the EBI Shares, each
Shareholder will acquire good and valid title to such Shareholder’s allocable
portion of the EBI Shares, free and clear of any and all liens, claims and
encumbrances.

3.                                       Representations and Warranties of
Shareholders.  Each individual Shareholder (with respect to himself or itself
only) hereby represents and warrants as follows:

a.                                       Such Shareholder has the requisite
capacity to enter into, execute and deliver this Agreement, to consummate the
transactions contemplated hereby, and to perform its obligations hereunder.  The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate or other action on the part of such Shareholder.  This Agreement has
been duly executed and delivered by such Shareholder.  This Agreement
constitutes a legal, valid and binding obligation of such Shareholder,
enforceable against such Shareholder in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy and insolvency laws,
the rights of creditors generally, and general principles of equity.

b.                                      Such Shareholder owns the ALNG Shares
attributed to such Shareholder in Schedule 1, free and clear of all liens,
restrictions and claims of any kind.  The ALNG Shares attributed to such
Shareholder are not subject to any voting trust agreement or other contract,
agreement, arrangement, commitment or understanding, including any such
agreement, arrangement, commitment or understanding restricting or otherwise
relating to the voting, dividend rights or disposition of such shares.  To the
extent the ALNG Shares attributed to such Shareholder constitute community
property with such Shareholder’s spouse, such spouse has the requisite capacity
to execute the spousal consent form incorporated in the signature pages to this
Agreement, and such spouse’s execution of such spousal consent form is a legal,
valid and binding obligation of such spouse.

c.                                       Such Shareholder is acquiring the EBI
Shares for its own account for investment purposes and not with a view to, or
for sale in connection with, any distribution thereof and has no present
agreement or commitment providing for the disposition thereof.  Such Shareholder
understands that (i) none of the EBI Shares has been registered

2


--------------------------------------------------------------------------------




under the Securities Act or any applicable state securities laws, by reason of
their issuance in a transaction exempt from the registration requirements of the
Securities Act and such state securities laws, (ii) the EBI Shares must be held
indefinitely unless a subsequent disposition thereof is registered under the
Securities Act or is exempt from such registration, (iii) the EBI Shares will
bear a legend to such effect, and (iv) Earth Biofuels will make a notation on
its transfer books to such effect.

d.                                      Such Shareholder acknowledges that it
has received all the information requested from Earth Biofuels that such
Shareholder considers necessary or appropriate for deciding whether to
consummate the transactions contemplated by this Agreement.  Such Shareholder
acknowledges that its representatives have had an opportunity to ask questions
and receive answers concerning the EBI Shares and have had access to such other
information concerning Earth Biofuels as Such Shareholder has requested.  Such
Shareholder further represents that its representatives have knowledge and
experience in financial and business matters and that its representatives are
capable of evaluating the merits and risk of this transaction.

e.                                       Such Shareholder acknowledges that it
is an “accredited investor” within the meaning of Rule 501 promulgated under the
Securities Act.

f.                                         Such Shareholder hereby acknowledges
the accuracy of Schedule 1, as it pertains to such Shareholder.

4.                                       Miscellaneous.

a.                                       The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

b.                                      No failure or delay on the part of any
party in exercising any right, power or privilege hereunder or under any of the
other agreements, instruments or documents delivered in connection with this
Agreement shall operate as a waiver of such right, power or privilege; nor shall
any single or partial exercise of any such right, power or privilege preclude
any other or future exercise thereof or the exercise of any other right, power
or privilege.

c.                                       Each of the parties agrees and
covenants that it will promptly execute and deliver to the other parties such
further instruments and documents and take such further action as the other
parties may reasonably require in order to carry out the full intent and purpose
of this Agreement.

d.                                      All notices and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered personally, mailed by certified mail (return receipt requested) or
sent by overnight delivery service to the parties at the following addresses or
at such other addresses as shall be specified by the parties by like notice:

(i)                                     if to Earth Biofuels:

Earth Biofuels, Inc.

Attn:  General Counsel

3001 Knox Street, Suite 403

Dallas, Texas  75205

and

(ii)                                  if to any individual Shareholder, to such
Shareholder at the address set forth below such Shareholder’s name on Schedule
1.

Notice so given shall, in the case of notice so given by mail, be deemed to be
given and received on the third calendar day after posting, in the case of
notice so given by overnight delivery service, on the date of actual delivery.

3


--------------------------------------------------------------------------------




e.                                       Regardless of any investigation at any
time made by or on behalf of any party hereto or of any information any party
may have in respect thereof, all representations and warranties made hereunder
shall survive forever, subject, however, to any applicable statute of
limitations.

f.                                         This Agreement shall be governed by
and construed in accordance with the laws of the State of Texas exclusive of
conflicts of law principles.

g.                                      This Agreement may be executed in any
number of counterparts.  All such counterparts shall be deemed an original,
shall be construed together and shall constitute one and the same instrument.

[Remainder of Page Intentionally Left Blank]

4


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

Earth Biofuels, Inc.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Darren Miles

 

 

 Name:

Darren Miles

 

 

 Title:

CFO

 

 

 

 

 

 

 

Apollo LNG, Inc. Shareholders

 

 

 

Golden Spread Energy, Inc.,

 

 

a Texas corporation

 

 

 

 

By:

/s/ Oliver Kendall Kelley

 

 

 Name:

Oliver Kendall Kelley

 

 

 Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

Telluride Investments, Inc. f.k.a. GSEJKM, Inc.,

 

a Texas corporation

 

 

 

 

 

 

 

By:

/s/ Judy K. Morgan

 

 

 Name:

Judy K. Morgan

 

 

 Title:

President

 

 

 

 

 

 

 

 

 

GSEKFT, Inc.,

 

a Texas corporation

 

 

 

 

 

 

 

 

By:

/s/ Oliver Kendall Kelley

 

 

 Name:

Oliver Kendall Kelley

 

 

 Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

GSESKO, Inc.,

 

a Texas corporation

 

 

 

 

 

 

 

 

By:

/s/ Sharon Kelley Oeschger

 

 

 Name:

Sharon Kelley Oeschger

 

 

 Title:

President

5


--------------------------------------------------------------------------------




 

Neptune Leasing, Inc.,

 

a Texas corporation

 

 

 

 

 

 

 

 

By:

/s/ Oliver Kendall Kelley

 

 

 Name:

Oliver Kendall Kelley

 

 

 Title:

Chief Executive Officer

 

 

 

 

 

 

/s/ Oliver Kendall Kelley

 

 

Oliver Kendall Kelly, Individually

 

SPOUSAL CONSENT

The undersigned spouse of Oliver Kendall Kelley, a party to the foregoing Share
Exchange Agreement (the “Agreement”), acknowledges as follows:

I have read the foregoing Agreement and I know its contents.  I am aware that by
its provisions that my husband, Oliver Kendall Kelley, transfers to Earth
Biofuels, Inc. all of his right, title and interest in the ALNG Shares (as such
term is defined in the Agreement) owned by him as specified in Schedule 1
attached hereto, including my community interest (if any) in the ALNG Shares.  I
hereby consent to the transfer, approve of the provisions of the Agreement, and
agree that the ALNG Shares and my interest in the ALNG Shares (if any) are
subject to the provisions of the Agreement and that I will take no action at any
time to hinder operation of the Agreement.

Executed this 17th day of November, 2006.

/s/ Sherry Kelley

 

 

6


--------------------------------------------------------------------------------


SCHEDULE 1


Shareholder

 

Shares of Apollo LNG, 
Inc. Common Stock
to be Exchanged

 

Shares of Earth Biofuels,
Inc. Common Stock
to be Received in the 
Exchange

 

Golden Spread Energy, Inc.
8101 West 34th Avenue
Amarillo, Texas 79121-1069

 

2,756,971

 

1,081,470

 

Telluride Investments, Inc. f.k.a. GSEJKM, Inc.
8101 West 34th Avenue
Amarillo, Texas 79121-1069

 

2,764,176

 

1,084,296

 

GSEKFT, Inc.
8101 West 34th Avenue
Amarillo, Texas 79121-1069

 

1,637,176

 

642,211

 

GSESKO, Inc.
8101 West 34th Avenue
Amarillo, Texas 79121-1069

 

2,764,176

 

1,084,296

 

Neptune Leasing, Inc.
8101 West 34th Avenue
Amarillo, Texas 79121-1069

 

9,533,382

 

3,739,636

 

Oliver Kendall Kelley
8101 West 34th Avenue
Amarillo, Texas 79121-1069

 

4,563,725

 

1,790,201

 

 


--------------------------------------------------------------------------------